John Hancock Trust Supplement dated August6, 2009 (Amended and Restated August18, 2009) to the Prospectus dated May1, 2009 Core Strategy Trust FundAnnual Expenses The FundAnnual Expenses section has been amended as follows to include information regarding SeriesII of the fund: Unless otherwise noted in the footnotes to the Expense Table, expense information for all funds except the New Funds (those with less than six months of operations as of December31, 2008)is based on expenses incurred during the fiscal year ended December31, 2008 expressed as a percentage of fund average net assets during the period. For New Funds, expense information is based on estimated amounts for the current fiscal year. Each funds annual operating expenses will likely vary throughout the year and from year to year. A funds expenses for the current fiscal year may be higher than the expenses in the table below if the funds assets have decreased significantly from 2008 average net assets because certain fund expenses do not decrease as asset levels decrease and advisory fee rate breakpoints may not be achieved as asset levels decrease. Distribution Acquired Total Contractual Net fund Management and service Other Fund Fees Operating Expense Operating Fund/Class fee (12b-1) fees Expenses and Expenses Expenses Reimbursement Expense Core Strategy (3) SeriesII 0.05% 0.25% 0.05% 0.52% 0.87% -0.08% 0.79% 1 The Total Operating Expenses include fees and expenses incurred indirectly by a fund as a result of its investment in other investment companies (Acquired FundFees and Expenses). The Total Operating Expenses shown may not correlate to the Funds ratio of expenses to average net assets shown in the Financial Highlights section, which does not include Acquired FundFees and Expenses. Acquired FundFees and Expenses are based on the estimated indirect net expenses associated with the funds investment in the underlying funds. 2 Effective January1, 2009, the Adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred. 3 The Adviser has contractually agreed to reimburse Expenses of the Fund that exceed 0.02% of the average annual net assets of the fund. Expenses includes all expenses of the fund except Rule12b-1 fees, Underlying Fund expenses, class specific expenses such as blue sky and transfer agency fees, portfolio brokerage, interest, and litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of business. This reimbursement may be terminated any time after May1, 2011. Examples of Expenses The Examples of Expenses has been amended as follows to include information regarding SeriesII of the fund: The Examples are intended to help an investor compare the cost of investing in the fund with the cost of investing in other mutual funds. The Examples assume that $10,000 is invested in the fund for the time periods indicated and then all the shares are redeemed at the end of those periods. The Examples also assume that the investment has a 5% return each year, that the funds operating expenses remain the same, after contractual (but not voluntary) expense reimbursements. The Examples do not reflect the expenses of any variable insurance contract that may use the fund as its underlying investment medium. If such expenses were reflected, the expense amounts indicated would be higher. Although a particular investors actual expenses may be higher or lower, based on these assumptions the expenses would be: Fund/Class Year 1 Year 3 Year 5 Year 10 Core Strategy SeriesII $ 81 $ 261 $ 466 $ 1,057 Past Performance The “Past Performance” section has been amended as follows to include information regarding SeriesII of the fund: The performance information below does not reflect the fees and expenses of any variable insurance contract which may use JHT as its underlying investment medium. If such fees and expenses had been reflected, performance would be lower. The past performance of any fund is not necessarily an indication of how a fund will perform in the future. Calendar Year Total Returns for Series II: Best Quarter: 4.00% (Quarter ended 06/30/2007) Worst Quarter:-14.86% (Quarter ended 12/31/2008) Average Annual Total Returns For Period Ended 12/31/2008 One Since Date of Year Inception Inception SeriesII -26.47% -5.17% 2/10/2006 Combined Index(A,B) -26.01% -4.90% AThe Combined Index is made up of 70% of the S&P 500 and 30% of the Barclays Capital US. Aggregate Bond Index.
